           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION


ERNEST W. L. THOMPSON                                     PLAINTIFF

v.                       No. 2:18-cv-49-DPM

IVORY T. McDANIEL, Sergeant,
Brickey Unit, ADC; S. CHAPMAN,
Sergeant, Brickey Unit, ADC;
and JERMY SYKES, Sergeant,
Brickey Unit, ADC                                     DEFENDANTS


                               ORDER
     Letter about medical condition, NQ 32, noted. Motion for video
footage, NQ 33, denied. The Court decided this case against McDaniel
based on lack of exhaustion, not on the merits. The Court's final Order
and Judgment, NQ 30 & 31, stand.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
